2 Ill. App.3d 83 (1971)
276 N.E.2d 95
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
FRANK A. FEINBERG, Defendant-Appellant.
No. 55315.
Illinois Appellate Court  First District.
October 12, 1971.
*84 Gerald W. Getty, Public Defender, of Chicago, (Herbert Becker, Ronald P. Katz, and James J. Doherty, Assistant Public Defenders, of counsel,) for appellant.
Edward V. Hanrahan, State's Attorney, of Chicago, (Robert A. Novelle, and William K. Hedrick, Assistant State's Attorneys, of counsel,) for the People.
Judgment affirmed.
Mr. JUSTICE SCHWARTZ delivered the opinion of the court:
Defendant appeals from a sentence finding him guilty of the crime of arson and sentencing him to not less than one nor more than eight years in the Illinois State Penitentiary. The facts follow.
On October 3, 1969, a fire occurred in the apartment of Mrs. Frank Feinberg, defendant's ex-wife (also known as Myrna Feinberg LeBegue) in a building at 5605 North Rockwell Street, Chicago. Mrs. Feinberg had left her apartment on Friday, October 3rd, for the weekend. She returned on Sunday evening and found there had been a fire which had destroyed her furniture, fixtures, rugs and draperies.
The building was owned by a land trust, the beneficiaries of which were Nathan M. Heisler and his wife Dorothy. They lived in the building. Nathan Heisler testified that he had been away and returned on Saturday, October 4th, to find fire and smoke damage throughout the halls of the second floor. On the following day, having previously talked with the police with regard to the fire, defendant Frank Feinberg telephoned Detective Henry Ciolli and admitted having set the fire. The officer went to the defendant's hotel, where he informed defendant of his rights and the defendant again confessed to the crime. He was taken to the apartment where he described how he broke in and ignited the fire. He later gave the police a signed statement to that effect.
 1 Defendant now contends that the indictment is inadequate in that it failed to allege that the property involved belonged to Myrna Feinberg LeBegue. The statute provides that an indictment must name the offense, the statutory provision which had been violated, the elements of the offense and the date and the name of the accused. (Ill. Rev. Stat., 197, ch. 38, par. 111-3.) The charge here is that Frank Feinberg committed arson in that on October 3, 1969, he knowingly damaged by fire the building of the Cosmopolitan National Bank, owner of the property under Trust Number 11470, the damage being in excess of $150, without the consent of the bank, in violation of Chapter 38, Section 20-1 of the Illinois Revised Statutes of 1967. The indictment fully complies with the statutory requirements.
 2-4 It is well settled that an indictment should notify the accused of the exact charge against him so that he may prepare a defense. (People v. *85 Gaither, No. 51426, Appellate Court of Illinois, 243 N.E.2d 388.) A leaseholder's interest is covered by the arson statute, as is an owner's.
 5 Defendant admitted breaking into the apartment, destroying furniture and setting fire to mattresses and draperies. In addition the uncontradicted evidence clearly shows that the building itself suffered fire damage. One wall was burned and the window sills were charred. Both personal property and the building itself were damaged in excess of the statutory amount of $150. Defendant was guilty beyond any reasonable doubt.
Judgment affirmed.
LEIGHTON, P.J., and STAMOS, J., concur.